In an action to recover attorneys’ fees, the defendant appeals from so much of an order of the Supreme Court, New York County (Grossman, J.), dated April 14, 1981, as (1) denied defendant’s motion for summary judgment and (2) granted summary judgment to the plaintiff to the extent that in determining the contingency fee due plaintiff from defendant, the fee paid to the law firm of Joseph Burns shall not be deducted from the net proceeds of the settlement. (The appeal was transferred to this court by order of the Appellate Division, First Department.) Order modified, by deleting the second decretal paragraph thereof and by substituting therefor a provision denying plaintiff’s motion for summary judgment in its entirety. As so modified, order affirmed insofar as appealed from, without costs or disbursements. There are triable issues of fact which require a plenary trial. Mangano, J.P., Weinstein, Thompson and Bracken, JJ., concur.